COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 SHEILA TAYLOR,                                               No. 08-15-00206-CV
                                                 §
                        Appellant,                                Appeal from
                                                 §
 v.                                                        County Court at Law No. 4
                                                 §
 WELLS FARGO BANK NATIONAL                                  of Dallas County, Texas
 ASSOCIATION AS TRUSTEE FOR                      §
 OPTION ONE MORTGAGE LOAN                                    (TC # CC-15-01666-D)
 TRUST 2006-3, ASSET-BACKED                      §
 CERTIFICATES, SERIES 2006-3,
                                                 §
                        Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.